                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL KEITH BROWN,                  §
         Plaintiff,                   §
                                      §
v.                                    §        No. 3:19-cv-1267-K (BT)
                                      §
U.S. DEPT. OF DEFENSE, ET AL.,        §
           Defendants.                §

         FINDINGS, CONCLUSIONS, AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      Plaintiff Michael Brown, proceeding pro se and in forma pauperis, filed this

civil action alleging violations of his civil rights by Defendants the United States

Department of Defense, the City of Dallas, the Department of Justice, the

Department of Treasury, the Town of Addison, Texas, the N.S.A., the FBI, John

Doe local and state officials, the Cities of Plano, Richardson, Carrollton, Farmers

Branch, Lewisville, Denton, Arlington, and Grand Prairie, the DFW Airport

Authority, Love Field, Amtrak, the Department of Homeland Security, and the

Department of Transportation. For the following reasons, the Court should dismiss

Plaintiff’s complaint.

                                          I.

      Plaintiff claims that from 2006 until the present Defendants violated his

civil rights when Defendants used telecommunication intercepts to steal

patentable ideas, used facial recognition software to track his movements,

intercepted and impugned his financial transactions, impeded his ability to seek

                                          1
employment by notifying prospective employers and interviewers prior to

interviews, entered into residences, motels, vehicles, and storage facilities and

placed surveillance software on phones and computers without authorization,

intercepted Plaintiff’s communications with the President and other officials,

altered DART schedules, and harassed Plaintiff. He claims Dallas police officers

denied him access to a United States attorney and instead directed him to the FBI,

but he states the FBI has no jurisdiction over his claims which involve the State

Department. He argues Defendants are involved in undercover operations and

have used confidential informants. He claims the Dallas Police Department has

used software to impersonate business entities, and he believes his life is in danger.

He claims video surveillance at Walmart stores may have been manipulated or

altered, that the pricing structure and his driver dispatch accounts with Uber, Lyft,

BIRD and LIME have been altered and that files have been manipulated and

deleted, and that he was questioned by officers from Southern Methodist

University about his sanity in violation of his privacy rights. He also appears to

raise allegations about the posting of employment contracts. He seeks to enjoin

Defendants from these activities and from contacting people in his LinkedIn and

Facebook networks. He also seeks an order that Defendants inform the Court

about the money they have paid for information, that the Court remand his case to

the United States District Court in Washington, D.C., that all evidence be sent to




                                          2
the State Department, that he receive a copy of all filings involving him that are

filed in this court and other “local jurisdictions,” and money damages.

                                           II.

      A district court may summarily dismiss a complaint filed in forma pauperis

if it concludes the action is: (1) frivolous or malicious; (2) fails to state a claim on

which relief may be granted; or (3) seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A complaint is frivolous

when it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490

U.S. 319, 325 (1989). A court may dismiss a complaint as frivolous when it is based

on an indisputably meritless legal theory or when the factual contentions are

“clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32 (1992). The latter

category encompasses allegations that describe “fanciful, fantastic, and delusional”

scenarios, or that “rise to the level of the irrational or wholly incredible.” Id. at 33.

      Courts must liberally construe pleadings filed by pro se litigants. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even under the most liberal

construction, however, Plaintiff’s allegations describe irrational or wholly

incredible claims against Defendants. Plaintiff’s complaint should be dismissed as

frivolous.

                                          III.

      The Court should summarily dismiss Plaintiff’s complaint with prejudice

pursuant to 28 U.S.C. § 1915(e)(2).


                                           3
      Signed July 2, 2019.



                                       _____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                  INSTRUCTIONS FOR SERVICE AND
                 NOTICE OF RIGHT TO APPEAL/OBJECT
       The United States District Clerk is directed to serve a true copy of these
findings, conclusions, and recommendation on the parties. Pursuant to Title 28,
United States Code, Section 636(b)(1), any party who desires to object to these
findings, conclusions, and recommendation must serve and file written objections
within 14 days after being served with a copy. A party filing objections must
specifically identify those findings, conclusions, or recommendation to which
objections are being made. The District Court need not consider frivolous,
conclusory, or general objections. A party’s failure to file such written objections
to these proposed findings, conclusions, and recommendation will bar that party
from a de novo determination by the District Court. See Thomas v. Arn, 474 U.S.
140, 150 (1985). Additionally, any failure to file written objections to the findings,
conclusions, and recommendation within 14 days after being served with a copy
will bar the aggrieved party from appealing the factual findings and legal
conclusions of the Magistrate Judge that are accepted by the District Court, except
upon grounds of plain error. See Douglass v. United Services Auto. Ass’n, 79 F.3d
1415, 1417 (5th Cir. 1996) (en banc).




                                          4
